                                                                                   E-FILED
                                                     Wednesday, 25 March, 2020 02:29:49 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )               No. 19-cr-30064
                          )
SHANE FINLEY,             )
                          )
         Defendant.       )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant Shane Finley’s

Unopposed Motion for Electronic Review of Pretrial Discovery by

Defendant in a Correctional Facility (d/e 8) (Motion). Defendant’s Motion is

ALLOWED. For the reasons set forth in Defendant’s Motion, the Court

finds good cause to allow Defendant to review pretrial discovery

electronically while in a correctional facility. See Local Rule 16.2(D).

      Defendant shall be afforded electronic access to pretrial discovery in

this cause pursuant to the procedures attached to Defendant’s motion:

Rules Governing Use of Electronic Storage Media to View Legal Materials,

Inmate Discovery Receipt, Electronic Discovery Viewing Log, Discovery

Material Authorization Form, and Detainee Laptop Issuance Procedures.



                                 Page 1 of 2
      Defendant’s electronic access to pre-trial discovery in this cause is

expressly conditioned on: (1) the ongoing compliance at all times by

Defendant with the policies and procedures established by this Court; and

(2) the ongoing willingness of the correctional institution to afford Defendant

electronic access to the pre-trial discovery pursuant to the policies and

procedures established by this Court. Should security concerns arise with

respect to Defendant’s access to pre-trial discovery, that access can be

temporarily suspended without leave of Court but with notice to

Defendant’s counsel. Defendant may seek to regain access via petition to

the Court.

      This order shall modify only the application of Local Rule 16.2(B)(3)

and (4) to this cause. All other provisions of Local Rule 16.2 remain

applicable.

      THEREFORE, IT IS ORDERED that Defendant Shane Finley’s

Motion for Electronic Review of Pretrial Discovery by Defendant in a

Correctional Facility (d/e 8) is ALLOWED.

ENTER: March 25, 2020.

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE



                                 Page 2 of 2
